

117 S629 IS: GAO Database Modernization Act of 2021
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 629IN THE SENATE OF THE UNITED STATESMarch 9, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend chapter 8 of title 5, United States Code, to require Federal agencies to submit to the Comptroller General of the United States a report on rules that are revoked, suspended, replaced, amended, or otherwise made ineffective.1.Short titleThis Act may be cited as the GAO Database Modernization Act of 2021.2.Rules no longer in effectSection 801(a)(1) of title 5, United States Code, is amended by adding at the end the following:(D)For any rule submitted under subparagraph (A), if the Federal agency promulgating the rule, in whole or in part, revokes, suspends, replaces, amends, or otherwise makes the rule ineffective, or the rule is made ineffective for any other reason, the Federal agency shall submit to the Comptroller General a report containing—(i)the title of the rule;(ii)the Federal Register citation for the rule, if any;(iii)the date on which rule was submitted to the Comptroller General; and(iv)a description of the provisions of the rule that are being revoked, suspended, replaced, amended, or otherwise made ineffective..